DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, 10-12, 14-15, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-11, 13-14, 16 of co-pending Application No. 17/273,062 in view of Hoffman (PG Pub 2014/0239044 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated in the chart below. Claims of the current examined application (left column) will be matched with the corresponding limitations of the reference application 17/273,062. Limitations present in the instant application and not present in the reference application 17/273,062 are underlined. The full limitations of claims 1-3 only will be matched with the reference application.
This is a provisional nonstatutory double patenting rejection.
Currently Examined Claims
Reference Application 17/273,062
Claim 1: A surgical instrument, comprising:

a suturing mechanism comprising an anvil assembly

a mounting part for mounting a staple cartridge assembly, wherein the staple cartridge assembly comprises a staple cartridge for accommodating staples

the anvil assembly comprises an anvil matched with the staple cartridge

a staple pushing assembly, configured to push the staples so that the staples are sequentially fired

a transmission assembly, configured for driving the staple cartridge assembly to move relative to the anvil assembly and driving the staple pushing assembly to move to push the staples

a drive assembly, connected to the transmission assembly and configured for driving the transmission assembly to move
Claim 1: A surgical instrument, comprising:

the suturing mechanism comprises an anvil assembly

a mounting part for mounting a suturing mechanism, the suturing mechanism comprises an anvil assembly and a staple cartridge assembly


the anvil assembly comprises an anvil matched with the staple cartridge

a staple pushing assembly configured for pushing the staples


a transmission assembly;
and the transmission assembly is connected to the anvil assembly and drives the anvil assembly to move relative to the staple cartridge assembly; 

a drive assembly, connected to the transmission assembly to drive the transmission assembly to move
Claim 2: wherein the staple pushing assembly comprises a first threaded rod provided on the anvil assembly and a firing nut sleeved on the first threaded rod

an axis direction of the first threaded rod and the firing nut is defined as a first axis direction

a direction-changing transmission device

if the suturing mechanism is closed, the direction-changing transmission device connects the staple pushing assembly and the transmission assembly and drives the first threaded rod to rotate



so that the firing nut moves relative to the first threaded rod in the first axis direction
Claim 1: wherein the staple pushing assembly comprises a first threaded rod provided on the staple cartridge assembly and a firing nut sleeved on the first threaded rod

an axis direction of the first threaded rod and the firing nut is defined as a first axis direction

Claim 2: a direction-changing transmission device
 
Claim 2: 4if the suturing mechanism is closed, the firing motor drives the first threaded rod to rotate by the direction-changing transmission device



Claim 1: the firing assembly is connected to the first threaded rod and drives the first threaded rod to rotate, so that the firing nut moves relative to the first threaded rod in the first axis direction
Claim 3: wherein the transmission assembly comprises a transmission rod

the transmission rod is connected to the drive assembly and rotates under an action of the drive assembly,

an axis direction of the transmission rod is defined as a second axis direction, and the first axis direction is perpendicular to the second axis direction.

Claim 4: wherein the transmission assembly comprises a transmission rod

the transmission rod is connected to the drive assembly and rotates under an action of the drive assembly

an axis direction of the transmission rod is defined as a second axis direction, and the first axis direction is perpendicular to the second axis direction
Claim 5
Claim 5 
Claim 6
Claim 6
Claim 8
Claim 7
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12	
Claim 11
Claim 14
Claim 13
Claim 15
Claim 14
Claim 18
Claim 16


	Regarding claim 1, the only understandable difference is that the instant application requires the cartridge to move relative to the anvil, and the copending application requires the anvil to move relative to the cartridge. 
Hoffman teaches a staple cartridge assembly which moves relative to the anvil assembly (Fig 1, represented by α).
Given the teachings of Hoffman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse which jaw moved relative to the other, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In addition, it is known throughout the art to pivot the anvil, cartridge, or both relative to each other.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/20/2021 and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  the language and during the transmission assembly drives the staple cartridge assembly to move toward the anvil (emphasis added) is awkwardly worded. This limitation is being interpreted as: and during the driving of the transmission assembly, drives the staple cartridge assembly to move toward the anvil. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the instant application does not positively recite a staple cartridge.
Claim 1 requires a mounting part for mounting a staple cartridge assembly, but fails to expressly include the staple cartridge. It is unclear if a staple cartridge is included in the scope of claim 1 and its dependents. Claim 12 imports the limitations of claim 1 and expressly incorporates the staple cartridge, therefore it is presumed that claim 1 in its current form does not include the staple cartridge.
For the purposes of examination, claim 1 will be treated as if the staple cartridge assembly is positively stated. However, the applicant is advised that if the staple cartridge was included in claim 1, claim 12 would be rejected under 35 U.S.C. 112(d) for failing to further limit claim 1.
	All claims dependent to claim 1 are similarly rejected.
In further regard to claim 1, the term “matched” is a relative term which renders the claim indefinite. The term “matched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “matched” limits the orientation or arrangement of the anvil and staple cartridge.

Claims 1, 2, 6, 11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
 Regarding claim 1, it is unclear what structure is matching the anvil and the staple cartridge and how the staple cartridge is attached to the anvil.
All claims dependent to claim 1 are similarly rejected.
Regarding claim 2, it is unclear how the staple pushing assembly is attached to the cartridge and the staples within the cartridge.
All claims dependent to claim 2 are similarly rejected.
Regarding claim 6, it is unclear how the first closure rod is connected to the staple cartridge assembly. 
All claims dependent to claim 6 are similarly rejected.
Regarding claim 11, it is unclear how the induction switch in the handle connects to the staple cartridge assembly.
Regarding claim 17, it is unclear how the lower tissue positioning needle is inserted into the staple cartridge.
	In summary, all structural relationships with regards to the staple cartridge assembly are deficient as the staple cartridge assembly is not positively recited in clam 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (PG Pub 2016/0270780 A1) in view of Hoffman (PG Pub 2014/0239044 A1).
Regarding claim 1, Hall discloses: A surgical instrument (10, Fig 2), comprising: 
a suturing mechanism (102, Fig 2) comprising an anvil assembly (190, Fig 4) and a mounting part (110, Fig 2) for mounting a staple cartridge assembly (130, Fig 2; ¶ [0141]), wherein the staple cartridge assembly comprises a staple cartridge (130, Fig. 3; this is not considered a further limitation of “staple cartridge assembly”, as such the staple cartridge is the same as the staple cartridge assembly) for accommodating staples (140, Fig 3), and the anvil assembly comprises an anvil (193, Fig 8) matched with the staple cartridge (Fig 5 illustrates the anvil “matched” with the staple cartridge); 
a staple pushing assembly (170, Fig 3), configured to push the staples so that the staples are sequentially fired (Illustrated in Fig 4-6; ¶ [0142] – “As the sled 170 is driven distally, the wedges 172 formed thereon serve to advance the drivers 138 upward within the staple cartridge 130”); 
a transmission assembly (300, Fig 4), configured for driving the staple cartridge assembly and driving the staple pushing assembly (¶ [0154]) to move to push the staples (Illustrated Figs. 4-6; ¶ [0154] - “To facilitate the… firing motion to the end effector… the articulation joint 310 may include… gear assembly”); and 
a drive assembly (500, Fig 23), connected to the transmission assembly (Fig 22; ¶ [0160]) and configured for driving the transmission assembly to move (Fig 22; ¶ [0160]). 
Hall fails to disclose the staple cartridge assembly moving relative to the anvil assembly.
Hoffman teaches a staple cartridge assembly which moves relative to the anvil assembly (Fig 1, represented by α).
Given the teachings of Hoffman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse which jaw moved relative to the other, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In addition, it is known throughout the art to pivot the anvil, cartridge, or both relative to each other.
Regarding claim 2, Hall discloses: wherein the staple pushing assembly comprises a first threaded rod (180, Fig 3) provided on the anvil assembly (connected to the anvil assembly through attachment lug 212, Fig 5; it is noted that the instant application refers to the majority of the suturing device as the anvil assembly. Therefore, this threaded rod, under the scope of the anvil assembly in the instant application, reads on the applicants claim.) and a firing nut (162, Fig 3) sleeved on the first threaded rod (¶ [0142]; Fig 3), and an axis direction of the first threaded rod and the firing nut is defined as a first axis direction (See below annotated Fig 6); 
the surgical instrument further comprises a direction-changing transmission device (200, Fig 4); 
and if the suturing mechanism is closed, the direction-changing transmission device connects the staple pushing assembly and the transmission assembly (Fig 5 illustrates the components of 222 connecting the staple pushing assembly and the transmission assembly) and drives the first threaded rod to rotate (¶ [0145]), so that the firing nut moves relative to the first threaded rod in the first axis direction (¶ [0145]).

    PNG
    media_image1.png
    224
    672
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 6 illustrating the first axis direction of claim 2 above.

Regarding claim 3, Hall discloses: wherein the transmission assembly (300, Fig 4) comprises a transmission rod (332, Fig 19; alternatively 520, Fig 20), the transmission rod is connected to the drive assembly (connected through gear 384, Fig 19; alternatively part of the drive assembly ¶ [0154], Fig 23) and rotates under an action of the drive assembly (¶ [0157]; ¶ [0155], integral to the drive assembly), an axis direction of the transmission rod is defined as a second axis direction, and the first axis direction is perpendicular to the second axis direction (Fig 19, rod 332 is perpendicular to the first axis direction; alternatively the first and second axis are perpendicular when the suturing mechanism is articulated).
Regarding claim 4, Hall discloses: wherein the direction-changing transmission device comprises a large bevel (384, Fig 19) gear sleeved on the transmission rod (transmission rod 520, ¶ [0156], the gear is sleeved on screw 368 which is integral to 520) and a small bevel gear sleeved on the first threaded rod (362 is sleeved on 510 which is sleeved on the first threaded rod via 512, Fig 20); and 
if the suturing mechanism is closed, the large bevel gear is engaged with the small bevel gear (the large and small bevel gears are always engaged with each other through transfer gear 388).
Regarding claim 5, Hall discloses: wherein the transmission rod is a second threaded rod (threads on 422, Fig 21 which is connected to the transmission rod), a threaded sleeve (424, Fig 16) and a sleeve (330, Fig 16) are sleeved on the second threaded rod (Fig 16), and the sleeve is connected to the threaded sleeve (connected via 428, Fig 16) and provided between the threaded sleeve and the large bevel gear (330 is closer to the large bevel gear, Fig 16); and 
if the drive assembly drives the second threaded rod to rotate, the threaded sleeve moves relative to the second threaded rod in the second axis direction (¶ [0158]), thereby driving the sleeve to move relative to the second threaded rod in the second axis direction (¶ [0158], movement of the threaded sleeve causes 330 to move in the second axis direction).
Regarding claim 10, Hall discloses: wherein the surgical instrument further comprises a handle (20, Fig 30; ¶ [0163]), the transmission rod (520, Fig 20) is fixed to the handle (Fig 29 illustrates this), the drive assembly is provided in the handle (530 which is part of drive assembly 500 resides in the handle, Fig 23 & Fig 29), and the drive assembly comprises a drive motor (530, Fig 29), an input shaft connected to the drive motor (532, Fig 29), and a transmission member (782, Fig 23) respectively connected to the input shaft and the transmission rod (Fig 23). 
Regarding claim 12, Hall discloses: A linear surgical stapler (10, Fig 2), comprising the surgical instrument according to claim 1 (see claim 1 rejection above) and the staple cartridge assembly (130, Fig 2), wherein the staple cartridge assembly (130, Fig 2) is mounted to the mounting part (Illustrated Fig 2; ¶ [0141]).
Regarding claim 14, Hall discloses: wherein the surgical instrument (10, Fig 1) further includes two plate pieces (23 & 24, Fig 1) as a main body of the surgical instrument (¶ [0174]), the suturing mechanism (102, Fig 2) is provided at a distal end of the two plate pieces (Illustrated distally Fig 1 & 2), and the transmission rod (520, Fig 20) is provided between the two plate pieces (Fig 29).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hoffman as applied to claim 10 above, and further in view of Beetel (PG Pub US 2006/0273135 A1).
Regarding claim 11, Hall in view of Hoffman discloses a handle. Hall in view of Hoffman fails to disclose wherein the surgical instrument further comprises an induction switch for sensing a position of the staple cartridge assembly, and the induction switch is provided in the handle.
However, Beetel discloses: wherein the surgical instrument further comprises an induction switch (170, Fig 8) for sensing a position of the staple cartridge assembly (¶ [0072]-¶ [0074]), and the induction switch is provided in the handle (¶ [0072], illustrated Fig 8).
Given the teachings of Beetel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sensor of Beetel as a need exists for surgical instruments which can, according to the conditions sensed and/or measured at the target surgical site, utilize, display, record and/or automatically control the position of the tissue contacting surfaces of the surgical instrument and/or system, alert a surgeon prior to operation of the surgical instrument and/or system, and/or operate the surgical instrument and/or system (Beetel ¶ [0005]-¶ [0007], additional rationale in ¶ [0074]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hoffman as applied to claim 1 above, and further in view of Nalagatla et al. (US Patent 10194913 B2) hereinafter referred to as Nalagatla.
Regarding claim 13, Hall in view of Hoffman discloses wherein the staple cartridge assembly further includes a connecting part (142, Fig 3), the connecting part connects the staple cartridge and the mounting part (¶ [0141]). Hall in view of Hoffman does not disclose: an upper tissue positioning needle is provided in the connecting part, an upper tissue 7positioning hole corresponding to the upper tissue positioning needle is provided on the anvil assembly; and a protruding rod is provided on the transmission assembly, and during the transmission assembly drives the staple cartridge assembly to move toward the anvil, the protruding rod drives the upper tissue positioning needle to move toward the upper tissue positioning hole and insert into the upper tissue positioning hole.
However, Nalagatla discloses: an upper tissue positioning needle (379, Fig 50) is provided in the connecting part (passes through the cartridge mount in Fig 50), an upper tissue 7positioning hole (179, Fig 50) corresponding to the upper tissue positioning needle is provided on the anvil assembly (illustrated Fig 50); and a protruding rod is provided on the transmission assembly (373, Fig 50), and during the transmission assembly (unclear language subject to the 112b rejection above) drives the staple cartridge assembly to move toward the anvil, the protruding rod drives the upper tissue positioning needle to move toward the upper tissue positioning hole and insert into the upper tissue positioning hole (Col 20, lines 40-65).
Given the teachings of Nalagatla it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tissue positioning needle, as it advantageously traps tissue within the end effector (Nalagatla Col 20 lines 43-67).

Claims 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hoffman as applied to claim 2 above, and further in view of Nalagatla et al. (US Patent 10194913 B2) hereinafter referred to as Nalagatla.
Regarding claim 9, Hall in view of Hoffman discloses an anvil assembly, a lower jaw arm, and a first threaded rod fixed to the lower jaw arm. Hall does not disclose: wherein the anvil assembly further comprises a lower jaw arm, the anvil is provided on the lower jaw arm.
However, Nalagatla teaches: wherein the anvil assembly (170, 171, 179 in Fig 50) further comprises a lower jaw arm (170, Fig 50), the anvil is provided on the lower jaw arm (171, Fig 50).
Given the teachings of Nalagatla it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the anvil on the lower jaw arm as the orientation of Nalagatla’s end effector allows the suturing of tissue in direction perpendicular to the second axis direction without the need for an articulation system. In addition, stapling devices with anvils on the lower jaw arm are known throughout the art. 
Regarding claim 16, the disclosure of Hall in view of Hoffman in view of Nalagatla as described in the claim 9 rejection above discloses: wherein the anvil assembly further includes a front jaw arm (170, Fig 50), and the front jaw arm is provided on an outer side of the anvil (171, Fig 50) to protect and fix the anvil (Nalagatla does not explicitly state the intent of the front jaw arm is to protect and fix the anvil, but it is clear that the front jaw arm fixes the anvil as seen in Fig 50, and any impact to the distal portion of the surgical device would impact the front jaw arm instead of the anvil).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, the disclosure of Hall in view of Hoffman in view of Nalagatla as described in the claim 16 rejection above does not disclose: wherein a lower tissue positioning needle is fixedly provided on the front jaw arm, and the lower tissue positioning needle is inserted into the staple cartridge assembly if the suturing mechanism is closed.
However, Nalagatla discloses: wherein a lower tissue positioning needle (379, Fig 50) is fixedly provided on the front jaw arm (seen attached to the front jaw arm in Fig 50 via 374), and the lower tissue positioning needle is inserted into the staple cartridge assembly if the suturing mechanism is closed (Nalagatla Col 9, lines 30-50).
Given the teachings of Nalagatla it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tissue positioning needle, as it advantageously traps tissue within the end effector (Nalagatla Col 20 lines 43-67).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hoffman as applied to claim 10 above, and further in view of Nalagatla et al. (PG Pub US 2017/0281189) hereinafter referred to as Nalagatla.
Regarding claim 18, Hall discloses a transmission member and bevel gears. Hall does not disclose: wherein the transmission member includes a first bevel gear sleeved on the input shaft and a second bevel gear sleeved on the transmission rod, and the first bevel gear is engaged with the second bevel gear to transform a rotation of the input shaft with respect to the first axis direction into a rotation of the transmission rod with respect to the second axis direction.
However, Nalagatla teaches: wherein the transmission member (204, Fig 3) includes a first bevel gear (230, Fig 4) sleeved on the input shaft (Fig 4) and a second bevel gear (234, Fig 4) sleeved on the transmission rod (180, Fig 3), and the first bevel gear is engaged with the second bevel gear (Fig 4) to transform a rotation of the input shaft with respect to the first axis direction (vertically when viewed in the direction of Fig 4) into a rotation of the transmission rod with respect to the second axis direction (Horizontally when viewed in the direction of Fig 4).
Given the teachings of Nalagatla it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the location of the battery and motor from the disclosure of Hall to the teaching of Nalagatla as the battery of Nalagatla is replaceable and rechargeable (¶ [0290]). To switch the positions, the bevel gears disclosed by Nalagatla that transform rotation of the input shaft with respect to the first axis direction into a rotation of the transmission rod with respect to the second axis direction must be employed.

	Allowable Subject Matter
If the above rejections under 35 U.S.C. 112(b) are overcome, claims 6-8, 15 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6 & claim 8, the art of record fails to disclose or make obvious the claimed invention including the following features:
Hall (PG Pub 2016/0270780 A1) discloses a transmission assembly (300, Fig 4) which articulates and transmits drive movements to the end effector, and a threaded sleeve (424, Fig 16) which pushes a drive link. However, Hall does not specifically disclose a closure assembly sleeved on the second threaded rod, the closure assembly comprises a first closure rod and a second closure rod, the threaded sleeve is fixedly connected to the first closure rod and the second closure rod, and the threaded sleeve is provided between the first closure rod and the second closure rod sod the first closure rod is connected to the staple cartridge assembly, and the second closure rod is provided closer to the drive assembly than the first closure rod; and if the drive assembly drives the second threaded rod to rotate, the threaded sleeve moves relative to the second threaded rod in the second axis direction, thereby driving the first closure rod and the second closure rod to move in the second axis direction as per claim 6.  
If the above rejections under 35 USC 112b are overcome, claim 8 would be deemed allowable due to its dependence upon claim 6.
Regarding claim 7, the art of record fails to disclose or make obvious the claimed invention including the following features:
Hall (PG Pub 2016/0270780 A1) discloses a second threaded rod (threads on 422, Fig 21 which is connected to the transmission rod) which transmits motion to the threaded sleeve. However, Hall does not disclose wherein the second threaded rod is further provided with an elastic member, and the elastic member is provided between the large bevel gear and the first threaded rod; and if the large bevel gear is engaged with the small bevel gear, the elastic member is compressed as per claim 7.
Regarding claim 15, the art of record fails to disclose or make obvious the claimed invention including the following features:
Hall (PG Pub 2016/0270780 A1) discloses a second threaded rod (threads on 422, Fig 21 which is connected to the transmission rod) which transmits motion to the threaded sleeve and a threaded sleeve (424, Fig 16) which pushes a drive link. However, Hall fails to disclose wherein the second threaded rod is provided with threads only at a middle portion of the second threaded rod; and if the suturing mechanism is closed, the threaded sleeve is located at a distal end of the threads of the second threaded rod (emphasis added). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain surgical staplers relevant to the drive and firing mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731